Citation Nr: 0628299	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.  

4.  Entitlement an effective date earlier than September 22, 
1999, for the assignment of a 10 percent evaluation for 
chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1974 to October 
1977.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1999 decision which, in 
part, denied an increased (compensable) evaluation for 
chondromalacia of the right knee; an August 2000 decision 
which, in part, denied service connection for diabetes 
mellitus; an October 2001 decision that granted an increased 
rating to 10 percent for chondromalacia of the right knee, 
and a March 2004 decision which, in part, denied service 
connection for a left knee disability.  In the August 2000 
rating decision, the RO found, in part, that the claim for 
diabetes mellitus was not well grounded.  However, the RO 
readjudicated and denied the claim on a de novo basis in 
March 2004.  The veteran perfected an appeal as to the left 
knee and diabetes mellitus from the latter rating decision.  

Concerning the right knee disability, the Board notes that 
the veteran perfected an appeal from a December 1999 decision 
that denied his claim for a compensable evaluation.  Although 
the RO granted an increased rating to 10 percent by rating 
action in October 2001, its finding that this was considered 
a full grant of benefits was premature.  Generally, in claims 
for increased ratings, the veteran is presumed to be seeking 
the maximum benefit allowed by law and regulation.  As the 
schedule for rating knee disabilities allows for a rating in 
excess of 10 percent, a higher evaluation is theoretically 
possible.  Thus, the Board will consider whether the veteran 
is entitled to a rating in excess of 10 percent for his right 
knee disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Diabetes mellitus was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current diabetes mellitus is related to 
service.  

3.  A left knee disability was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current left knee disability is 
related to service.  

4.  The veteran's right knee disability is manifested by 
pain, crepitus, and limitation of motion, without weakness, 
ankylosis, subluxation or lateral instability, and no 
evidence of functional loss of use due to pain or during 
flare-ups to a degree commensurate with the criteria for a 
higher evaluation.  

5.  The veteran did not perfect an appeal from an October 
1977 rating decision that granted service connection and 
assigned a noncompensable evaluation for chondromalacia of 
the right knee.  

6.  An informal claim for an increased rating for 
chondromalacia of the right knee was received on September 
22, 1999.  

7.  The earliest effective date for the assignment of a 10 
percent evaluation for chondromalacia of the right knee is 
September 22, 1999, the date of receipt of the veteran's 
informal claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus due to 
disease or injury which was incurred in or aggravated by 
service nor may any current diabetes mellitus be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a left knee disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5099-5010 (2006).  

4.  An effective date earlier than September 22, 1999 for the 
assignment of an increased rating to 10 percent for 
chondromalacia of the right knee is not warranted.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(p), (r), 3.159, 
3.400(o), 4.63 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, letters dated in September and October 2001 and 
September 2003, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and the 
veteran was provided all pertinent laws and regulations in 
the June 2003 and December 2005 statements of the case and an 
April 2006 supplemental statement of the case.  The veteran 
was notified of the evidence that was needed to substantiate 
his claims and that VA would assist him in obtaining 
evidence, but that it was ultimately his responsibility to 
give VA any evidence pertaining to his claims and to submit 
any evidence in his possession to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran's service medical records and all VA and private 
medical records identified by the veteran have been obtained 
and associated with the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
diabetes mellitus and a left knee disability, any questions 
as to the appropriate disability rating or effective dates to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease, such as diabetes 
mellitus (Type II), should set forth the physical findings 
and symptomatology elicited by examination within the 
applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 
2 Vet. App. 95, 96 (1992).  A chronic disease need not be 
diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown 
by acceptable medical and lay evidence followed without 
unreasonable time lapse by definite diagnosis.  38 C.F.R. 
§ 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  

Diabetes Mellitus

The veteran contends that laboratory studies in service 
showed that he had elevated blood sugar levels consistent 
with diabetes mellitus, and that a private doctor has opined 
that the abnormal diagnostic findings confirmed that he had 
diabetes in service.  

The service medical records showed that the veteran had a 
fasting blood sugar level of 128 mg/dl and cholesterol level 
of 252 in May 1975.  Repeat laboratory studies in June 1975, 
showed fasting blood sugar levels of 114 mg/dl, and 112 mg/dl 
after two hours.  Fasting urinalysis and after two hours in 
June 1975 was negative.  The service medical records showed 
that the veteran was monitored for obesity on numerous 
occasions in 1976 and 1977, which included dieting and 
minimal exercises.  All laboratory studies during that time, 
including thyroid function studies were within normal limits.  
The service medical records showed no complaints of polyuria, 
urgency, or dehydration, and no pertinent abnormalities 
referable to any endocrine disorder, including diabetes.  The 
veteran made no mention of any problems associated with 
diabetes and specifically denied any history of frequent or 
painful urination on a Report of Medical History for 
separation from service in October 1977, and no pertinent 
abnormalities were noted on examination at that time.  The 
veteran's endocrine and gastrointestinal systems were normal.  

The evidentiary record includes numerous VA and private 
medical records showing treatment for various maladies from 
1989 to the present.  Although the veteran asserted on at 
least one occasion that he first learned of his diabetes 
"shortly" after discharge from service (see July 1983 
statement), he did not report any treatment earlier than 
March 1984 on authorization and consent forms received in 
March 2000.  A response from the private healthcare provider 
who reportedly treated the veteran from 1984 to 1989 was to 
the effect that he moved his office in 1991, and that he did 
not have any records from 1984 to 1989.  

Regarding the veteran's assertion that a private physician 
reviewed his service medical records "shortly" after his 
discharge from service, the Board also notes that the veteran 
did not request copies of his service medical records until 
August 1981, some four years after his discharge from 
service.  At that time, he indicated that he was having 
trouble locating his service medical records and wanted to 
obtain copies so that his private doctor could have a 
complete medical history.  The veteran was subsequently 
provided copies of his service medical records in November 
1981.  As his service medical records could not have been 
reviewed by his private doctor before November 1981, the 
Board finds that his reference to having been diagnosed with 
diabetes "shortly" after service is inaccurate and of no 
significant probative value.  

Similarly, letters from his private doctor, A..G. Apostol, 
M.D., in January 2000 and 2005, were to the effect that the 
veteran was a diabetic in service is not supported by any 
objective competent evidence.  Although the private doctor 
indicated that he had reviewed the veteran's service medical 
records, an evaluation report in September 2003 suggests that 
Dr. A may have relied, at least in part, on the veteran's 
self-described history of "classic signs of polyuria and 
polydipsia" in service, a fact which is not supported by any 
objective evidence of record and was specifically denied by 
the veteran at the time of his discharge examination in 1977.  

In his three sentence letter in January 2000, Dr. A. stated 
that the veteran's blood sugar level was 128 mgs above normal 
values in May 1975.  He then concluded that the veteran was 
diabetic and had hypercholesterolemia in service.  Dr. A. did 
not provide any discussion or analysis for his conclusion nor 
did he make any mention of the normal laboratory studies on 
retesting in June 1975, or the absence of any abnormal 
diagnostic or clinical findings during the veteran's more 
than two years of remaining active service.  Furthermore, his 
assertion that fasting blood sugar was 128 mgs above normal 
was factually inaccurate.  The service medical records 
indicated that the high chemistry normal for fasting blood 
sugar was 115 mg/dl.  Thus, the veteran's level was only 
mildly elevated when tested in May 1975.  Moreover, his blood 
sugar on retesting in June 1975, and on subsequent diagnostic 
testing in 1976 and 1977, were all within normal limits.  

As indicated above, Dr. A. did not provide any discussion of 
the relevant facts or offer any explanation for his 
conclusion that the veteran was diabetic in service.  His 
failure to acknowledge the existence of the subsequent normal 
laboratory findings and his inaccurate interpretation of the 
actual blood sugar level in May 1975 renders his opinion of 
limited probative value.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has provided 
guidance for weighing medical evidence and has held that the 
Board is not bound to accept a medical opinion based on an 
inaccurate factual premise or one that is based on 
speculation, without supporting clinical data or other 
rationale.  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
Bloom v. West, 12 Vet. App. 185 (1999); Miler v. West, 11 
Vet. App. 345 (1998).  

Additionally, the veteran was afforded a VA examination in 
December 2003, for the express purpose of determining whether 
his current diabetes was present in service.  Although the 
claims file was not initially reviewed at the time of the 
veteran's examination in December 2003, the file was 
subsequently provided to and reviewed by the examiner in 
January 2004.  The examiner provided a detailed description 
of the veteran's medical history and noted that there was no 
evidence of diabetes mellitus in service.  He noted the one 
abnormal blood sugar reading in May 1975, and pointed out 
that there were no subsequent abnormal laboratory findings 
for elevated sugar levels during service, including at the 
time of the veteran's separation examination.  The examiner 
concluded, in essence, that there was no objective evidence 
of any signs or symptoms of diabetes mellitus in service, and 
opined that it was not at least as likely as not that the 
veteran's current diabetes was related to service.  

The Board finds this opinion persuasive as it was based on a 
longitudinal review of all the evidence of record, including 
the contrary opinion of Dr. A., considered all relevant facts 
and offered a rational and plausible explanation for 
concluding that the veteran's diabetes mellitus was not 
related to service.  Furthermore, the veteran has provided no 
objective evidence that he was ever treated for or diagnosed 
with diabetes mellitus until sometime in the mid-1980's.  In 
fact, the evidence does not show that he was started on any 
type of medication regimen until the early 1990's.  

In light of the discussion above, the Board finds no basis 
for a favorable disposition of the veteran's claim of service 
connection for diabetes mellitus.  Accordingly, the appeal is 
denied.  

Left Knee Disability

The veteran contends that he injured his left knee at the 
same time he injured his right knee in service when he was 
inadvertently knocked to the ground during an altercation 
between two soldiers during basic training.  

The service medical records showed that the veteran was seen 
for right leg/knee pain in August 1974, 10 days after he 
entered military service.  Although no pertinent 
abnormalities or history of a right knee injury was noted on 
his entrance examination, the veteran reported that he 
suffered a twisting injury to the right knee in a motorcycle 
accident about a year before service.  Initially, he was put 
on light duty restriction for 72 hours, and was evaluated 
several times over the next two weeks to determine the extent 
and severity of his right knee complaints.  Although no 
significant objective findings were noted on any of the 
progress notes, other than complaints of pain, the records 
showed that he was put on light duty restriction and 
prohibited from participating in any physical activities 
during basic training due to chondromalacia of the right 
knee.  A physical profile serial report in April 1975, showed 
that he was on permanent restriction from aerobics due to 
chondromalacia of the right knee.  

At this point, it should be noted that the veteran never 
reported any type of knee injury during service, and that he 
was consistent in his description that he suffered a twisting 
injury to his right knee in a motorcycle accident a year 
earlier; he made no mention of any left knee problems or any 
history of a knee injury in service.  However, the Board 
notes that the service medical records contain two references 
to the left knee during the time that the veteran was 
evaluated for his right knee pain in September 1974.  It is 
readily apparent that these two references were apparently 
erroneous entries and not an indication of a separate or 
additional disability involving the left knee.  One notation 
was on a progress note dated September 11, 1974, and 
indicated that the veteran was being evaluated for a waiver 
from prolonged marching and running for two weeks.  The other 
reference was on a physical profile serial report, dated 
September 12, 1974, that assigned the veteran to restricted 
duty for two weeks.  The progress note appears to have been a 
preliminary screening for the restricted duty profile for the 
right knee, as evidence by the fact that the veteran was 
evaluated by an orthopedic physician earlier the same day.  
The orthopedic report clearly identified the veteran's right 
knee as the extremity that was being evaluated for an injury 
that pre-existed service.  The orthopedic note was signed by 
a physician, where as the signature on the preliminary 
screening note did not include any specific title.  
Furthermore, the medical technician who wrote the September 
12, physical profile report also authored a rewritten profile 
on September 13, 1974, at which time he indicated that the 
waiver was for the right knee.  As there were no other 
entries in the service medical records referable to the left 
knee, and no pertinent abnormalities, findings, or diagnosis 
referable to the left knee were noted during service or on 
his separation examination in October 1977, the Board is 
satisfied that the two references to the left knee in service 
were erroneous recordings and not evidence of any left knee 
disability.  

As to the veteran's claim that he injured both knees when he 
was knocked down by two other servicemen who were fighting in 
the barracks in basic training, the Board finds no merit to 
that assertion.  The service medical records showed no 
complaints, treatment, or abnormalities referable to any 
injury in service.  Rather, the records showed the 
spontaneous onset of right knee pain from routine physical 
activities of basic training within a few days of entering 
military service.  The Board finds it significant that 
veteran never mentioned falling on either knee or that he was 
involved in an altercation in the barracks, and reported only 
that he injured his right knee injury in a motorcycle 
accident prior to enlistment.  The veteran made no mention of 
any in service injury to the left or right knee on his 
original application for VA compensation in October 1977, or 
when he was seen by VA on an outpatient basis from 1994 to 
1997.  The veteran's first assertion that he injured his knee 
during an altercation in service was on VA examination in 
November 1999.  At that time, he reported that he fell on his 
right knee.  He made no mention of any injury to the left 
knee nor did he report any problems with the left knee.  The 
Board finds the veteran's assertions that he injured his left 
knee in service is without merit and not supported by any 
objective or competent evidence.  

While the veteran believes that he has a left disability 
which is related to service, he has not presented any 
competent medical evidence to support that assertion.  The 
veteran, as a layman, is not competent to provide an opinion 
regarding medical causation or the etiological relationship 
between any current disability and service.  Grottveit, 5 
Vet. App. 91, 93 (1993).  While the veteran claims that his 
left knee disability began in service, there is no 
corroborative objective evidence of any in-service injury or 
abnormality of the left knee.  Inasmuch as there is no 
evidence of a left knee injury in service or any left knee 
disability until many years after discharge from service, and 
no competent medical evidence relating any current left knee 
disability to military service, the Board finds that there is 
no basis to grant service connection.  Accordingly, service 
connection for a left knee disability is denied.  

Right Knee Disability

Concerning the right knee disability, the Court has held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

The veteran contends that he is unable to engage in many 
routine activities of daily living due to chronic right knee 
pain and believes that the assignment of a higher evaluation 
is warranted.  The evidentiary record shows that the veteran 
was examined by VA four times, and was seen by VA and private 
health care providers on an outpatient basis on several 
occasions during the pendency.  His complaints and the 
clinical and diagnostic findings on all of the reports were 
not materially different.  The principal complaint was 
chronic pain with occasional give way in the knee on 
prolonged standing.  

Initially, it should be noted that chondromalacia of the knee 
is not a listed disability under the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4.  Therefore, the veteran's 
right knee disability was originally rated by the RO by 
analogy to Diagnostic Code (DC) 5010 for traumatic arthritis.  
That provision of the rating schedule provides that traumatic 
arthritis is to be rated as degenerative arthritis under DC 
5003.  See 38 C.F.R. § 4.71a, DC 5010.  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  DC 
5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, and a 50 percent evaluation if extension is limited 
to 45 degrees.  DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA outpatient 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

In this case, the clinical and diagnostic findings from all 
of the medical reports of record, including the four VA 
examinations conducted during the pendency of this appeal 
(November 1999, January 2001, July 2002, and December 2003) 
showed no significant limitation of motion or impairment in 
the right knee to the degree required for an evaluation 
higher than 10 percent under any of the applicable rating 
codes.  As noted above, an evaluation higher than 10 percent 
under DC 5260 or 5261 based on limitation of motion requires 
flexion limited to 30 degrees or less or extension to 15 
degrees or more.  The veteran had full extension (zero 
degrees) of the right knee on all four VA examinations and 
was reported to have extension limited to 3 degrees when 
evaluated by a private physician in October 2003.  Flexion in 
the right knee ranged from full flexion (140 degrees) on VA 
examination in November 1999 to 100 degrees on VA examination 
July 2002.  There was no weakness or any subluxation or 
lateral instability found on any of the medical reports of 
record and only one reported finding of mild effusion and 
medial joint line tenderness.  (See February 2002 private 
evaluation).  At no time during the pendency of this appeal 
has flexion been shown to be less than 100 degrees or 
extension limited to more than 3 degrees.  Thus, a higher 
rating under the above cited rating codes cannot be granted.  

There are other rating codes which may provide a basis for 
assigning an evaluation in excess of 10 percent.  However, DC 
5256 requires ankylosis of the knee joint, which is not 
present in this case.  DC 5258 provides for a 20 percent 
rating when there is dislocation of cartilage with frequent 
episodes of locking, pain, and effusion, and DC 5262 allows 
for a 20 percent rating when there is malunion of the tibia 
and fibula with moderate knee or ankle disability.  DC 5257 
provides for a 20 percent evaluation when there is moderate 
recurrent subluxation or lateral instability.  None of these 
codes are applicable in this case.  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

The 10 percent evaluation currently assigned for the 
veteran's right knee disability contemplates additional 
impairment of the knee based on functional loss under 38 
C.F.R. §§ 4.40 and 4.45 and the criteria set forth in the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, the veteran has some limitation of motion, normal 
strength, and no instability or subluxation in the knee.  
When examined by VA in January 2001, the veteran reported 
that he could walk and engage in daily routine activities for 
about an hour before having to rest his knee.  On examination 
at that time, flexion of the right knee was to 80 degrees 
without pain, and to 110 degrees with pain.  The examiner 
noted that the veteran exhibited objective evidence of 
painful motion with terminal flexion.  The Board notes that 
the clinical findings from this examination were the most 
significant of all medical reports of record.  As there is no 
evidence of functional loss of motion to less than 45 degrees 
of flexion, the Board finds that the level of functional 
impairment is adequately compensated by the 10 percent rating 
currently assigned for the right knee.  

Applying all of the appropriate diagnostic codes to the facts 
of the case, the objective assessment of the veteran's 
present impairment of the right knee does not suggest that he 
has sufficient symptoms so as to warrant an evaluation in 
excess of the 10 percent evaluation currently assigned.  
Accordingly, an increased rating for chondromalacia of the 
right knee is denied.  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Date of receipt means the date on which a claim, 
information, or evidence was received at the Department of 
Veterans Affairs, except as to specific provisions for 
claims or evidence received in the State Department 
(§ 3.108), or in the Social Security Administration 
(§§ 3.153, 3.201), or Department of Defense as to initial 
claims filed at or prior to separation.  However, the Under 
Secretary for Benefits may establish, by notice published 
in the Federal Register, exceptions to this rule, using 
factors such as postmark or the date the claimant signed 
the correspondence, when he or she determines that a  
natural or man-made interference with the normal channels 
through which the Veterans Benefits Administration 
ordinarily receives correspondence has resulted in one or 
more Veterans Benefits Administration offices experiencing 
extended delays in receipt of claims, information, or 
evidence from claimants served by the affected office or 
offices to an  extent that, if not addressed, would 
adversely affect such claimants through no fault of their 
own.  38 C.F.R. § 3.1(r).  

Pertinent VA legal criteria also provide:

Increases:  
(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

In this case, an informal claim for an increased rating was 
received on September 22, 1999.  A VA examination in November 
1999, showed no limitation of motion or objective evidence of 
painful motion in the right knee.  However, a subsequent VA 
examination in January 2001 showed some painful limitation of 
motion in the right knee.  In October 2001, the RO concluded 
that the clinical findings from the January 2001 VA 
examination satisfied the criteria for a higher rating of 10 
percent under DC 5003 based on evidence of arthritis and 
painful limitation of motion to a degree less than that 
required for a compensable evaluation under the appropriate 
rating codes.  The RO assigned an effective date for the 
increased rating of September 22, 1999, the date of receipt 
of the informal claim for increase.  

At this point, it should be noted that the RO found the 
appropriate effective date for the 10 percent rating to be 
the date of receipt of his claim rather than the date it was 
factually ascertainable that entitlement arose, as evidenced 
at the time of the January 2001 VA examination, despite the 
fact that the governing legal criteria provides to the 
contrary.  That is to say, the veteran did not demonstrate 
any significant objective findings or limitation of motion of 
the right knee, painful or otherwise, when examined by VA in 
November 1999, and was not shown to have sufficient objective 
findings to warrant the assignment of a compensable 
evaluation prior to the January 2001 VA examination.  Thus, 
an effective date earlier than September 22, 1999 is not 
warranted in this case, as the evidence does not show an 
increase in severity of the right knee disability to a degree 
warranting an increased evaluation prior to January 2001.  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  

After reviewing all the medical reports from September 1988 
to September 1999, the Board finds no objective evidence 
which would tend to show an "ascertainable" increase in the 
veteran's right knee disability.  As there is no objective 
evidence showing an "ascertainable" increase in disability 
within one year of the date of the informal claim, there can 
be no basis for the assignment of an earlier effective date.  
Under these circumstances, the Board finds that the record 
presents no basis for a grant of the benefits sought.  

Absent assertions of clear and unmistakable error in a prior 
rating decision, there is no basis upon which the Board may 
assign an effective date earlier than September 22, 1999 for 
an increased rating to 10 percent for chondromalacia of the 
right knee.  


ORDER

Service connection for diabetes mellitus, is denied.  

Service connection for a left knee disability, is denied.  

An increased evaluation for chondromalacia of the right knee, 
is denied.  

An effective date earlier than September 23, 1999, for the 
assignment of an increased rating to 10 percent for 
chondromalacia of the right knee, is denied.  




		
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


